JAMES E. JOHNSON                            THE CITY OF NEW YORK                                              JAMES R. MURRAY
Corporation Counsel                                                                                    Assistant Corporation Counsel
                                           LAW DEPARTMENT                                                      Phone: (212) 356-2372
                                                                                                                 Fax: (212) 356-3509
                                                100 CHURCH STREET                                             jamurray@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                                           May 27, 2021

        VIA ECF
        Vernon S. Broderick
        United States District Judge
        United States District Court                                              5/28/2021
        Southern District of New York                       The Clerk's Office is directed to mail a copy of this endorsed letter to the
        500 Pearl Street                                    pro se plaintiff.
        New York, New York 10007

                       Re:    Jason Mason v. City of New York, CO Mayo, CO White, CO Holland, CO
                              Ramirez, 19-CV-5450 (VSB)

        Your Honor:

                I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation
        Counsel of the City of New York, attorney for Defendants City of New York, Correction
        Officers White, Mayo, Ramirez, and Holland (“Defendants”) in the above-referenced matter.
        Defendants write to respectfully request that the Court adjourn sine die the status conference
        currently scheduled for June 10, 2021 in this matter. This is Defendants’ first request to adjourn
        the June 10, 2021 conference sine die and it is made without Plaintiff’s consent, as Plaintiff is
        currently incarcerated and could not be expeditiously contacted.

                By way of background, Plaintiff alleges that on April 18, 2018 at the George R. Vierno
        Center on Rikers Island, the Defendant officers handcuffed him, held him on the ground, and
        punched and kicked him without provocation. ECF No. 2. On October 1, 2020, Your Honor set
        the close of fact discovery to March 29, 2021, set the close of expert discovery for May 28, 2021,
        and scheduled a status conference for June 10, 2021 at 11:00 am. ECF No. 56. On November 29,
        2020 Your Honor referred all general pretrial matters, including scheduling and discovery, to the
        Honorable Katharine H. Parker. ECF No. 61. On January 26, 2021, Magistrate Judge Parker
        conducted a settlement conference with the parties and scheduled a second settlement conference
        for March 4, 2021. ECF No. 67. On February 25, 2021, Defendants requested that the Court 1)
        adjourn the March 4, 2021 settlement conference in light of the fact that Plaintiff had been
        quarantined while in New York City Department of Corrections custody, 2) direct Plaintiff to
        update the Court when he had been released from quarantine, and 3) stay discovery until Plaintiff
        did so. ECF No. 69. Later that day, the Court granted Defendants’ request. ECF Nos. 70-71. On
        April 5, 2021, a letter from Plaintiff was filed on the Docket stating that Plaintiff had been
                                                        1
removed from quarantine. ECF No. 74. By Order dated April 9, 2021, the Court rescheduled the
March 4, 2021 settlement conference for June 22, 2021 at 2:00 pm. ECF No. 75.

       Because the second settlement conference in this matter has been rescheduled to June 22,
2021—which is less than two weeks after the currently scheduled June 10, 2021 status
conference—Defendants request that the Your Honor adjourn the June 10, 2021 status
conference sine die and allow the parties to address any outstanding matters during the June 22,
2021 settlement conference. Doing so would promote judicial economy by saving the parties and
the Court time. Additionally, it would likely be more efficient to address any outstanding matters
during the settlement conference, when the parties will be more fully apprised of each other’s
settlement positions.

       Accordingly, Defendants respectfully request that the Court adjourn sine die the status
conference currently scheduled for June 10, 2021 in this matter.

       Thank you for your consideration in this matter.

                                                    Respectfully submitted,

                                                    James R. Murray s/
                                                    James R. Murray
                                                    Assistant Corporation Counsel
                                                    New York City Law Department
                                                    100 Church Street, Room 3-183
                                                     New York, New York 10007
                                                     (212) 356-2372
                                                     jamurray@law.nyc.gov
cc:    BY FIRST CLASS MAIL
       Jason Mason
       Plaintiff Pro Se
       B&C No. 3492100448
       George R. Vierno Center
       09-09 Hazen St.
       E. Elmhurst, NY 11370




                                                2
